Case 2:18-cv-00317-GMN-DJA Document 61-1 Filed 01/10/19 Page 1 of 4




          EXHIBIT “1”
     Case 2:18-cv-00317-GMN-DJA Document 61-1 Filed 01/10/19 Page 2 of 4



 1    KEREN E. GESUND, ESQ.
      Nevada Bar No. 10881
 2    GESUND & PAILET, LLC
 3    5550 Painted Mirage Rd.
      Suite 320
 4    Las Vegas, NV 89149
      Tel: (702) 300-1180
 5    Fax: (504) 265-9492
      keren@gp-nola.com
 6
      and
 7
      O. Randolph Bragg
 8
      HORWITZ, HORWITZ & ASSOC.
 9    25 East Washington Street, Suite 900
      Chicago, IL 60602
10    (312) 372-8822
      rand@horwitzlaw.com
11    Attorneys for Plaintiff
12
                                  UNITED STATES DISTRICT COURT
13

14                                        DISTRICT OF NEVADA

15    NICOLE DIANE LA CARIA, on behalf of                   Case No.: 2:18-cv-00317-GMN-GWF
      herself and all others similarly situated;
16
                     Plaintiff,
17

18    vs.

19    NORTHSTAR LOCATION SERVICES, LLC,
      A New York limited liability company, and
20    JOHN DOES 1-10.
21                   Defendant.
22

23
                          DECLARATION OF KEREN E. GESUND
24            IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

25           I, Keren E. Gesund, declare under penalty of perjury, as provided for by the laws of the

26    United States, 28 U.S.C. §1746, that the following is true and correct:

27           1.      I am one of the attorneys representing Plaintiff Scott N. Masson in this matter.

28           2.      I am a member in good standing of the bars of the following:
                                                      -1-
     Case 2:18-cv-00317-GMN-DJA Document 61-1 Filed 01/10/19 Page 3 of 4



 1

 2               Supreme Court of California
                 San Francisco, CA
 3               2007
 4
                 Supreme Court of Nevada
 5               Carson City, NV
                 2008
 6
                 Supreme Court of Louisiana
 7               New Orleans, LA
 8               2011

 9               U.S. Court of Appeals for the Ninth Circuit
                 San Francisco, CA
10               2016
11
                 U.S. District Court for the District of Nevada
12               Las Vegas, NV
                 2012
13
                 U.S. District Court for the Eastern District of Louisiana
14               New Orleans, LA
                 2011
15

16               U.S. District Court for the Western District of Louisiana
                 All Parishes
17               2016
18               U.S. District Court for the Middle District of Louisiana
                 Baton Rouge, LA
19
                 2018
20
                 U.S. District Court for the Northern District of Texas
21               2016
22               U.S. District Court Eastern District of Texas
23               2016

24               All U.S. District Courts of California
                 2012
25

26         3.    I am a 2007 graduate of the University of California at Davis School of Law.
27         4.    From 2007-2010, I worked in Las Vegas as a litigation associate.
28
                                                  -2-
     Case 2:18-cv-00317-GMN-DJA Document 61-1 Filed 01/10/19 Page 4 of 4



 1
             5.      From 2011 to 2013, I worked for Sessions, Fishman, Nathan & Israel representing
 2
      debt collectors.
 3
             6.      In 2013, I opened my law office exclusively representing consumer rights in both
 4
      individual and class cases.
 5
             7.      Since 2011, I have represented numerous debt collectors and consumers for claims
 6
      under the Fair Debt Collection Practices Act.
 7
             8.      On November 21, 2018, I visited the United States Postal Service’s website at
 8
      https://postcalc.usps.com/ServiceCommitments and used the service commitment calculator to
 9
      calculate the length of time it takes mail to get from one zip code to another.
10
             9.      A letter mailed from Matrix’ facility at 6341 Inducon Drive E, Sanborn, New York
11
      14132 to 50 Fountain Plaza, Buffalo, New York 14202, a distance of approximately 23 miles, takes
12
      more than one day to arrive.
13
             10.     Similarly, a letter mailed from Matrix facility at 6341 Inducon Drive E, Sanborn,
14
      New York 14132 to Ms. La Caria’s address in Henderson, Nevada 89074-8248 takes more than
15
      one day to arrive.
16
             Executed this 21st day of November, 2018.
17
                                                                    /s/ Keren E. Gesund
18

19

20
21

22

23

24

25

26
27

28
                                                       -3-
